DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald M. Murphy on 4/25/22.

The application has been amended as follows: 
IN THE CLAIMS:


(Currently Amended)
                A downhole tool comprising:
                a first member made of a reactive metal; and
                a second member made of a degradable resin composition promoting degradation of the reactive metal,
                the degradable resin composition containing a degradable resin producing an acid by degradation,
    wherein [[a]] the molar ratio of the amount in the second member is capable of producing to [[a]] the content of the reactive metal in the first member is 1.0 or higher.

8. (Currently Amended) The downhole tool according to claim 1, wherein the molar ratio  of the amount of the acid to which the degradable resin composition in the second member is capable of producing to  the content of the reactive metal in the first member is 1.5 or higher.  

9. (Currently Amended) The downhole tool according to claim 1, wherein the molar ratio  of the amount of the acid to which the degradable resin composition in the second member is capable of producing to  the content of the reactive metal in the first member  is 1.8 or higher.


Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: 
 The  closest prior art to the claimed invention is US 20170284167 A1. US 20170284167 A1 discloses a downhole tool with a first member of a reactive mental, a second member made of a degradable resin composition promoting degradation of the reactive mental, the degradable resin composition containing a degradable resin producing an acid by degradation. However US 20170284167 A1 fails to connect the molar content of the acid capable of being produced to that of the reactive metal.
No prior art found made a link, i.e. a molar ratio link, between two components and the amount of acid capable of being produced and the amount of reactive metal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674